MEMORANDUM **
Palm Springs Motors, Inc. (“PSM”) appeals the district court’s order granting summary judgment. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. Because the parties are familiar with the factual and procedural history of this case, we will not recount it here.
PSM argues that Buie fraudulently misrepresented his income on the credit application, and that this fraudulent misrepresentation acts as a bar to liability under the Truth in Lending Act (“TILA”). However, we have explicitly rejected the claim that equitable considerations are a defense to TILA liability. Semar v. Platte Valley Fed. Sav. & Loan Ass’n, 791 F.2d 699, 705 (9th Cir.1986) (“Congress did not intend for TILA to apply only to sympathetic consumers; Congress designed the law to apply to all consumers, who are inherently at a disadvantage in loan and credit transactions.”). PSM also claims that the alleged fraudulent inducements rendered the contract void ab initio; however, under California law a fraudulent inducement does not render the underlying contract void, but merely voidable. City of Oakland v. Cal. Constr. Co., 15 Cal.2d 573, 104 P.2d 30, 32 (1940).
We need not address PSM’s remaining arguments because PSM has waived its right to appeal these issues “by not raising them or raising them too late to the district court.” Yeti by Molly Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1108 (9th Cir .2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.